Citation Nr: 0032513	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1991 to 
September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision which denied service 
connection for migraine headaches, a bilateral knee 
disability, and bilateral hearing loss.  The RO decision also 
granted an increased rating, from 0 percent to 10 percent, 
for service-connected lumbosacral strain, and the veteran 
appeals for a higher rating for such condition.  

The Board notes that claims for service connection for 
headaches and a bilateral knee condition were previously 
denied in an unappealed November 1996 RO decision.  In its 
February 1999 decision, the RO did not address the issue of 
whether new and material evidence had been submitted to 
reopen these claims, but instead adjudicated the merits of 
service connection.  Even if the RO had determined that new 
and material evidence was presented to reopen the claims, 
such is not binding on the Board; and the Board must first 
decide whether evidence has been submitted which is both new 
and material to reopen the claims. Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Hence, the Board has 
recharacterized the pertinent issues to be whether new and 
material evidence has been submitted to reopen claims for 
service connection for migraine headaches and a bilateral 
knee disorder.

The issues concerning whether to reopen the claims for 
service connection for migraine headaches and for a bilateral 
knee disability, and concerning entitlement to a rating in 
excess of 10 percent for lumbosacral strain, are discussed in 
the Board's present decision.  The issue of service 
connection for bilateral hearing loss is discussed in the 
remand section which follows the decision.




FINDINGS OF FACT

1.  In November 1996, the veteran's claims for service 
connection for headaches and for a bilateral knee disability 
were denied in an unappealed RO decision.  Evidence received 
since the November 1996 RO decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The veteran's service-connected lumbosacral strain is 
manifested by no more than slight limitation of motion of the 
lumbosacral spine and complaints of characteristic pain on 
motion.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
migraine headaches; and the November 1996 RO decision is 
final. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156 (2000).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for a 
bilateral knee disability; and the November 1996 RO decision 
is final. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).

3.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5292, 5295 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from 
October 1991 to September 1996. 

Service medical records include an enlistment examination in 
May 1991 which disclosed no pertinent abnormality. In October 
1991, the veteran sought outpatient treatment for nausea and 
cold symptoms, which included occipital headache.  Following 
an examination, he was assessed as having an upper 
respiratory infection.  In July 1992, he sought medical care 
for a three day history of headaches. Following an 
examination, he was assessed as having headaches, prescribed 
Tylenol, and told to return to the clinic as needed.  In 
February 1994, the veteran sought medical care for a three 
day history of headaches.  He also noted that he had been 
seen by a civilian doctor for headaches approximately four 
years before coming into the Army.  Following an examination, 
the veteran was assessed as having headaches secondary to 
exudate pharyngitis.  The veteran again sought outpatient 
treatment for his headaches two days later.  In August 1994, 
the veteran sought medical care for a one day history of 
headaches.  He reported that he had been inside of a truck 
the day before, and when he lifted up the spring-loaded seat, 
it came down and hit him on the top of his head.  He claimed 
he had lost consciousness for a few seconds.  An examination 
was normal and the veteran was given Tylenol.  

The veteran underwent a service separation examination in 
June 1996.  On a medical history form, he denied any history 
of swollen or painful joints, head injury, leg cramps, broken 
bones, arthritis, rheumatism, or bursitis, bone, joint or 
other deformity, lameness, or "trick" or locked knee.  The 
veteran did report having had a history of headaches for the 
prior two to three years which resolved with rest.  Upon 
objective examination, the veteran's head, lower extremities, 
and "other musculoskeletal" were normal, as was a 
neurologic examination. 

The service medical records also reflect treatment of the 
veteran for low back pain during his period of active duty.  
He was medically discharged from service in September 1996, 
with severance pay, due to chronic mechanical low back pain.

After service the veteran filed a claim seeking service 
connection for a low back disability, headaches, and a 
bilateral knee disability.  

The claims file indicates that the veteran failed to report 
for VA compensation examinations in November 1996.  

By a November 1996 rating decision, the RO granted service 
connection for lumbosacral strain, and assigned a 
noncompensable rating.  By the same rating decision, the RO 
denied service connection for headaches and for a bilateral 
knee disability; the veteran was notified of the denial by a 
letter dated in November 1996, and he did not appeal.  
Evidence submitted since this decision is summarized below.

In a July 1997 letter, the veteran requested rescheduling of 
a VA examination he had missed. 

The claims file indicates that the veteran failed to report 
for a VA spine examination in September 1997.

By a September 1997 rating decision, the RO confirmed the 
noncompensable rating for lumbosacral strain.

In an undated typed letter (which the RO later noted was 
filed on December 31, 1998), the veteran claimed an increased 
rating for his low back disability.  He also requested to 
reopen his claims of service connection for migraine 
headaches and for a knee condition. 

In February 1999, the veteran underwent a VA spine 
examination.  He reported that he was currently working as a 
correctional officer.  He said he continued to have pain in 
his left flank.  He claimed he had constant pain at a low 
level, with frequent flare-ups reportedly occurring every two 
to three days.  The veteran said that these flare-ups 
required him to change his activities, slow down, and 
occasionally take a day of bed rest.  He said he also took 
Motrin for the pain on occasion.  The veteran reported having 
no bladder or bowel dysfunction, nor any pain extending into 
his lower extremities.  

Upon examination, the veteran could forward flex his low back 
to about 70 degrees before he felt pain in his left flank.  
He could extend to 20 degrees, laterally bend to 20 degrees 
in each direction, and rotate 30 degrees in each direction 
without pain.  Palpation over the left flank area mimicked 
his pain only minimally.  The right flank was nontender.  
There was no point tenderness along the spine and no evidence 
of paraspinous muscle spasm.  Straight leg raising was 
negative bilaterally.  Reflexes were plus/minus and equal at 
the knees, and 2+ and equal at the ankles.  Sensation was 
intact to light touch and pinprick in the bilateral lower 
extremities.  Motor testing was 5/5 throughout.  Fabere test 
was positive on the left and negative on the right.  Left hip 
hyperextension caused direct reproduction of the pain in the 
area of the left sacroiliac joint.  X-rays of the lumbar 
spine were normal.  

The examiner concluded that the veteran had left sacroiliac 
joint pain confirmed by Fabere and left hip hyperextension 
test.  According to the examiner, this was not currently 
interfering with the veteran's activities of daily living, 
but did occasionally interfere with his occupation, as he had 
to rest due to a flare-up of pain.  The examiner stated that 
during the painful flare-ups the veteran had increased pain 
and a decreased ability to maintain his job to the extent 
that it required standing and lifting, and the veteran had to 
rest and take anti-inflammatory medications to get past the 
pain.   

The veteran also underwent a VA neurological examination in 
February 1999, during which he reported that he had had 
migraine headaches.  The veteran described his symptoms, and 
reported that in the past year, he had lost two weeks of work 
because of headaches.  The veteran also complained of low 
back pain, which he reported was nonradiating.  He did not 
have any weakness or numbness in the lower extremities.  

Upon examination, the veteran was alert, with no sign of 
organic mental dysfunction or cranial nerve impairment.  
Motor and sensory systems were normal as were his reflexes, 
station and gait.  The back had a full range of motion in the 
lumbosacral spine.  The veteran could stand on his toes and 
on his heels.  Following the examination, the impression was 
that the veteran had migraine without aura, as well as 
chronic lumbosacral strain.

By a February 1999 rating decision, the RO, in pertinent 
part, continued to deny service connection for migraine 
headaches and knee disability.  By the same rating decision, 
the RO increased the rating for lumbosacral strain to 10 
percent.   

II.  Analysis

A.  Applications to reopen claims for service connection for 
migraine headaches and a bilateral knee disorder

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The file shows that the veteran's claims for service 
connection for headaches and for a bilateral knee disability 
were previously denied by an RO decision in November 1996.  
That decision was not appealed and thus became final.  
Despite this final RO decision, the claims may be reopened if 
new and material evidence has been received since then; and 
if the claims are thus reopened they will be reviewed on a de 
novo basis, considering all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that the duty to assist provisions of the 
recently enacted Veterans Claims Assistant Act of 2000 do not 
apply to the reopening of claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), including new provision to be codified at 38 U.S.C. 
§ 5103A(f).

When the RO denied service connection for headaches and a 
bilateral knee disability in November 1996, it considered 
service medical records from the veteran's period of active 
service (October 1991 to September 1996) showing treatment 
for headaches on several occasions between 1991 and 1994, and 
no treatment for any knee symptoms.  These service medical 
records also included a separation examination in 1996 which 
was negative for objective findings of headaches (although 
the veteran gave a history of headaches) and was negative for 
knee problems.

Since the final RO decision, the evidence associated with the 
claims file includes VA examinations in February 1999 which 
include a diagnosis of migraine and which do not include a 
diagnosis of any knee disability. 

With regard to the application to reopen a claim for service 
connection for migraine headaches, the 1999 VA examination 
report reflecting a diagnosis of migraine headaches 
constitutes new evidence.  But the report is not material 
evidence as it does not link a current migraine headache 
condition, shown years after service, with any incident of 
service, including isolated episodes of headaches in service.  
The evidence therefore is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  38 C.F.R. § 3.156.  With regard to the 
veteran's application to reopen a claim for service 
connection for a bilateral knee disability, the 1999 VA 
examination report constitutes no new evidence as it reflects 
no knee disorder, let alone any connection between a current 
knee condition and service.  Id.

In conclusion, the Board finds that new and material evidence 
has not been submitted since the November 1996 RO decision.  
Thus, the claims for service connection for migraine 
headaches and for a bilateral knee disability have not been 
reopened, and the November 1996 RO decision remains final.

B.  Increased rating for lumbosacral strain 

The veteran has asserted that the 10 percent rating for his 
service-connected lumbosacral strain should be increased.  
The file shows that the RO has properly developed the 
evidence on the claim for an increased rating, and there is 
no further VA duty to assist the veteran with his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion of the lumbar 
spine is rated 20 percent, and severe limitation of motion is 
rated 40 percent. 38 C.F.R. 4.71a, Code 5292.

Lumbosacral strain is rated 0 percent disabling when there 
are slight subjective symptoms only.  A 10 percent rating is 
warranted when there is characteristic pain on motion.  A 20 
percent evaluation is in order when there is muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R.§ 
4.71a, Diagnostic Code 5295. 

There is no evidence that the veteran has sought recent 
treatment for his low back disability.  

On VA spine examination in February 1999, the veteran could 
forward flex his low back to about 70 degrees before he felt 
pain in his left flank.  He could extend to 20 degrees, 
laterally bend to 20 degrees in each direction, and rotate 30 
degrees in each direction without pain.  Palpation over the 
left flank area mimicked his pain only minimally.  At the 
February 1999 VA neurological examination, it was noted the 
veteran had full range of motion of the low back.  The 
examinations noted the veteran's complaints of pain on use of 
the back.  There was no evidence of muscle spasm of the back 
or neurologial problems associated with the condition.  There 
is no evidence of arthritis of the low back; X-rays are 
normal.

The recent medical evidence reflects that the veteran has 
only mild lumbosacral strain, with symptoms consisting of 
slight limitation of motion and subjective complaints of 
characteristic pain on motion; and this is properly rated as 
10 percent disabling under Code 5295.  He has had no muscle 
spasm on forward bending and no unilateral loss of lateral 
spine motion in a standing position, as required for an 
increased rating, to 20 percent, under Code 5295.  Even 
considering the effects of pain during use or flare-ups, no 
more than slight limitation of motion of the low back is 
shown, and such is to be rated 10 percent under Code 5292.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no evidence which shows he has moderate 
limitation of motion as required for a 20 percent rating 
under Code 5292.

In summary, the low back disability picture more nearly 
approximates the criteria for a 10 percent rating, than a 20 
percent rating, under any of the pertinent diagnostic codes, 
and thus the lower rating of 10 percent is to be assigned.  
38 C.F.R. § 4.7.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and a rating in excess of 10 percent for lumbosacral 
strain must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim for service connection for 
migraine headaches is denied.

The application to reopen a claim for service connection for 
a bilateral knee disability is denied. 

An increased rating for lumbosacral strain is denied.


REMAND

As noted in the introduction above, by a February 1999 rating 
decision, the RO denied service connection for bilateral 
hearing loss.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

As a further matter, the Board notes that although the 
veteran underwent a VA audiological test in February 1999, 
the report does not indicate the results of speech 
discrimination ability testing (i.e., the speech recognition 
percentages for the right and left ear).  It is noted that 
speech discrimination scores alone, if at a certain level, 
may indicate a present hearing loss disability under 
38 C.F.R. § 3.385.  The RO should explain the absence of the 
speech discrimination scores.  If unable to do so, the RO 
should then consider whether more development should be 
conducted in this regard to comply with the Veterans Claims 
Assistance Act of 2000.  

Accordingly, this issue is remanded for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim of service connection 
for bilateral hearing loss.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

2. The RO should explain the absence of 
speech discrimination scores in the 
February 1999 VA audiological examination 
report.  If unable to do so, the RO should 
then consider whether more development 
should be conducted in this regard to 
comply with the Veterans Claims Assistance 
Act of 2000.

3.  Thereafter, the RO should review the 
veteran's claim of service connection for 
bilateral hearing loss.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

